Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-9, 12-15 are currently pending in the instant application.  Applicants have amended claims 1-9, 14 and 15 and cancelled claims 10 and 11 in an amendment filed on July 28, 2021. Claims 1-9 and 12-15 are rejected in this Office Action.

I.	Response to Arguments/Remarks
Applicants’ amendment, filed on July 28, 2021, has overcome the rejection of claims 4, 8, 14 and 15 under 35 USC 112, second paragraph as being indefinite for containing broad and narrower limitations and the objection of claims 1-15 for containing informalities.  The above rejection and objection have been withdrawn.

II.	Rejection(s)
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-9 and 12-15 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Specifically, step ii) in claim 1 contains the limitation “isolating compound of formula (III) obtained in step i) in its salt form, preferably hydrochloride salt” with the formula for the compound-III being
    PNG
    media_image1.png
    143
    210
    media_image1.png
    Greyscale
.  The Examiner wants to point out that the salt form according to the structure of compound III is hydrochloride salt and only hydrochloride salt.  The Examiner is unclear on how the salt form is “preferably hydrochloride salt” when the structure only shows the possibility of the salt form being hydrochloride and no other salt.  The Examiner is not clear what Applicants are attempting to claim with this limitation and therefore the claims are considered indefinite.  To overcome the rejection, the Examiner suggests, for example, that Applicants amend claim 1 so that the limitation reads now “in its hydrochloride salt form”  instead of “in its salt form preferably hydrochloride salt”.


III.  Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is (571)272-9043.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626